On Petition foe Reheaeing.
Lairy, C. J.
9. On petition for rehearing we are asked to again consider the evidence and to hold that it is not sufficient to sustain the verdict. Appellant insists that there is a total want of evidence to sustain the verdict in two respects pointed out in its brief on rehearing. *168Our attention is called to the allegations of each paragraph of the complaint in respect to the interest which appellant is charged to have had in the business of conducting the saloon in question, and it is first contended that there is no evidence to show that appellant had any such interest as the complaint alleges. It is first alleged in general terms that appellant was a party in interest with its agents, David 0 ’Donnell and Claude D. Miller, in the conduct of the business. The first allegation on the subject is as follows: “And plaintiff would further say that the said defendant, the Terre Haute Brewing Company, colluded and connived and became a party in interest with its said agents, David O’Donnell and Claude D. Miller, in the conduct of said unlawful business at the beginning of same, as aforesaid.” The second allegation on the subject is as follows: “And (it) became interested in the profits and proceeds of said business, and received all or a part of said profits for its aid and participation in said business.” The first allegation could be established by evidence showing that appellant took an active part in procuring the license, selecting or approving the manager, furnishing the fixtures and providing a room free of rent in which such business was conducted, for the purpose of providing a market for the sale of its product at wholesale as stated in the original opinion.
15. *1699. 16. 9. *168The second part of the allegation with respect to the interest of the appellant, specifically charges that the brewing company was interested in the proceeds and profits of the business and received a part of the proceeds of the business. Fairly construed, this allegation means that appellant shared in the profits derived from retail sales made in conducting the business. As so construed there is no direct evidence to sustain this allegation, and the evidence offered by appellant, if believed by the jury, directly showed that it received no part of such profits. It is not necessary, howevér, that every fact should be established by direct evidence. A fact may be said to be *169established when it can be rightly and reasonably inferred from other facts which are proven to the satisfaction of the jury. If a secret arrangement existed between appellant and the various persons who operated this saloon whereby appellant was to share in the retail profits, it might be impossible to establish such fact by direct evidence, and yet the jury might have inferred such facts from other facts established by the evidence. If it were necessary to uphold the verdict in this case the court would indulge the presumption that the jury did infer such fact from the evidence and the court would be required to sustain, the verdict on such inference unless it could say from an examination of the evidence in the record that such inference was so strained and improbable that it could not have been rightly and reasonably drawn by a jury composed of fair minded and reasonable men unaffected by bias or prejudice. We are not required to pass upon this question, as we think that the verdict can rest upon the first allegation as to interest heretofore set out, and that the evidence fairly sustains such allegation. The evidence shows that the saloon in question was operated by Claude D. Miller from August, 1906, until June, 1907, when it was closed. A license for the conduct of this saloon was issued in December, 1906, and the alleged illegal sale which forms the basis of this action occurred on May 12, 1907. It is the contention of appellant that there is absolutely no evidence to show that appellant had any interest in the saloon during the period which elapsed between December, 1906, and June, 1907, and that all of the evidence which could be considered as bearing upon the question of the interest of appellant in such business relates to the time prior to December, 1906. There is evidence from which the jury might properly find that Claude D. Miller took possession of the saloon in August, 1906, and that before he assumed the management he and the former manager went to see the agent of appel*170lant and obtained his consent to the change. At the time Miller assumed the management the license was in the name of O’Donnell and in December, 1906, a new license was taken out in the name of the same man. The evidence showed the manner in which the business had been conducted for some years before Miller assumed possession, and the jury had a right to assume that the same conditions continued and that the same relations existed between appellant and Miller as had existed between it and the former managers. It is true that the evidence of the witnesses Donnelly and Miller, if believed by the jury, would overcome any such inference which might arise from the other evidence, but the credibility of these witnesses and the weight of their testimony were questions solely for the consideration of the jury. It was for the jury to determine in the first instance what inference it would draw from the evidence; and, if it drew the inference that appellant was interested in conducting the saloon at the time of the alleged illegal sale of .liquor, it was for the jury to say what weight should be given to such inference in the determination of the issue. As against this inference, it was the duty of the jury to consider and weigh all opposing evidence, and to determine on which side the preponderance lay. In doing this, however, it had a right to determine the credibility of all of the witnesses and to decide what weight it would give to each item of evidence. After weighing the evidence, the jury has decided the issue against appellant and it is quite clear that this court cannot disturb the verdict without weighing the evidence, and this it has no power to do.
Petition for rehearing overruled.
Note. — Reported in 102 N. E. 395; 105 N. E. 58. As to liability of liquor seller to wife of purchaser for loss through husband’s condition resulting from the selling, see 85 Am. St. 452. On the question of criminal liability for violation of liquor law by partner, servant or agent, see 41 L. R. A. 661; 16 L. R. A. (N. S.) 786; 20 L. R. A. (N. S.) 321; 33 L. R. A. (N. S.) 419. As to the liability under a civil damage act of several persons contributing to intox*171ication, see 21 Ann. Cas. 394. See, also, under (1) 23 Cyc. 320; (2) 3 Cyc. 388; (3) 31 Cyc. 646; (4) 31 Cyc. 669; (5) 3 Cyc. 275; (6) 4 Cyc. 937; (7) 40 Cyc. 124; (8) 9 Cyc. 480 ; 40 Cyc. 124; (9) 23 Cyc. 324; (10) 3 Cyc. 348; (11) 38 Cyc. 1778 ; 23 Cyc. 331; (12, 14) 38 Cyc. 1809; (13) 38 Cyc. 1693; (15) 17 Cyc. 817; (16) 3 Cyc. 275.